Claims 1, 3-15, 18-20, are pending in this application.
Claims 2, 16-17, are deleted.
In the amendment filed 3/9/22, there is no claim 15. Therefore, under Rule 1.126, claim 21 is renumbered 15.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-15, 18-20, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
“’In the context of determining whether sufficient “utility as a drug, medicant, and the like in human therapy” has been alleged, it is proper for the examiner to ask for substantiating evidence unless one with ordinary skill in the art would accept the [invention] as obviously correct.” In re Jolles, 628 F.2d 1327, 1332 (Fed. Cir. 1980), citing In re Novak, 306 F.2d 924 (CCPA 1962); see 340 F.2d 974, 977-78 (CCPA 1965).  
“A specification disclosure which contains a teaching of the manner and process of making and using the invention . . . must be taken as in compliance with the enabling In re Brana, 51 F.3d 1560 (Fed. Cir. 1995), Id. at 1566, quoting Marzocchi, 439 F.2d 220, 223 (CCPA 1971); Fiers v. Revel, 984 F.2d 1164, 1171-72 (Fed. Cir. 1993), quoting Marzocchi, 439 F.2d at 223; see also Armbruster, 512 F.2d 676, 677 (CCPA 1975); Knowlton, 500 F.2d 566, 571 (CCPA 1974); Bowen, 492 F.2d 859 (CCPA 1974); Hawkins, 486 F.2d 569, 576 (CCPA 1973). 
Where there is “no indication that one skilled in the art would accept without question and no evidence has been presented to demonstrate that the claimed products do have those effects Novak, 306 F.2d at 928, an applicant has failed to sufficiently demonstrate sufficient utility and therefore cannot establish enablement.”’ In re Rasmusson, 75 USPQ2d 1297 (CAFC 2005).  The scope of the claimed invention is not enabled without undue experimentations for the following reasons:
For rejection under 35 U.S.C. 112, first paragraph, the following factors must be considered. In re Wands, 8 USPQ2d 1400, 1404 (CAFC, 1988):   “The factors to be considered have been summarized as, a) the breadth of the claims, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and, the quantity of experimentation necessary, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex prate Formal, 230 USPQ 546.   The breadth of the claims includes many compounds. The compounds embraced by the claims are numerous and are in the hundreds of thousands. The nature of the invention is using the compounds as pharmaceuticals. There is no known prior art that broadly teaches the instant inventions.  
Generally, in chemical art there is no absolute predictability or established correlation between different substituents on a core that they would behave in a certain way. The In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).   
Claims 1, 7-12, embraced all Mc1-1 inhibitors, known today and those that may be discovered in the future. The claims are not enabled as written because, the structures of all the Mc1-1 inhibitors are not cited in the claims. Also, how to make all the non-limiting Mc1-1 inhibitors, embraced by the claims, are not disclosed in the specification. 
The specification disclosed the structures of some Mc1-1 inhibitors, and derivatives thereof at pages 17-19, figure 7A. But the specification fails to set forth the procedures for making the Mc1-1 inhibitors. No publication where the procedures may be found was incorporated-by-reference as required under 35 USC 112.  There is no evidence in the specification that established correlation between the specification disclosure and the claims. See Ex parte Mass, 9 USPQ2d 1746, (1987).   
To ascertain the Mc1-1 inhibitors and derivatives, one must read the specification and other external sources into the claims contrary to several precedent decisions by the US courts. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved" and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d. 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
  Given the limited guidance in the specification one of ordinary skill in the art would have to perform significant amount of experiments to make and use the invention as claimed.  Experiments must be performed by trial and error with known compounds starting from the beginning of organic chemistry texts to the end, trying each compound to ascertain which one is 
There is no absolute predictability or established correlation between the claims and the specification disclosures. There is a zone of uncertainty between the examples and the claims and between the claims and the specification.  The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting the invention on its face.  Predictability in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention.  Known results are limited to specific compounds, which are not commensurate in scope with the claims.  There is no evidence in the specification that established correlation between the disclosure and the scope of the claims.  See Ex parte Mass, 9 USPQ2d 1746, (1987).  
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding any of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” See also, Univ. of Rochester v. G.D.Searle & Co, 68 USPQ2d 1424 (DC WNY, 2003). That conclusion is clearly justified here.  In responding to this communication applicant must add claims 3-6 to claim 1, and delete derivatives thereof, in every occurrence. Other appropriate corrections are required.
Applicant should note that enablement requirement is an ‘“essential material’. See 37 CFR 1.57(b), 1.57(c)(1) to (2). See also MPEP 608.01(p), which states: 
A mere reference to another application, publication or patent is not an incorporation of anything therein into the application containing such reference for the purpose of satisfying the requirement of 35 USC 112, first paragraph. In re de Seversky, 474 F.2d 671, 177 USPQ 144 
“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.”  See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003).
For the reasons set forth above the scope of the claims is beyond the specification enabling disclosure. 
A claim must stand alone to define the invention, and incorporation into the claims by reference to the specification or an external source is not permitted.  Ex parte Fressola, 27 USPQ 2d 1608, BdPatApp & Inter. (1993).  The specification must set forth the definition explicitly and clearly, with reasonable clarity, deliberateness and precision, Teleflex Inc. v. Ficosa North Am Corp., 63 USPQ2d 1374, (Fed. Cir. 2002), Rexnord Corp. v. Laitram Corp., 60 USPQ2d 1854 (Fed. Cir. 2001).  In patent examination, it is essential for claims to be precise, clear, correct, and unambiguous.  In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989). 
 Applicant should note that the requirement of 35 USC 112, is not what is known or obvious to one of ordinary skill in the art but a “full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same”, Lookwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed Cir. 1997).  See the Status above.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-12, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For the reasons set forth above, applicant fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. See the Examiner’s suggestions above. 
Response
Applicant's arguments filed 3/9/22 have been fully considered but they are not persuasive. Applicant amended claim 1 by adding inherent property of compound MI-223. Applicant asserts that an NCI database library was screened wherein M1-223, M1-361, M1-647 and M1-985 were identified as binding to Mc1-1 BH1 and BH3 domains. Such is not deemed to overcome enablement rejection.  Applicant must incorporate by reference the specific NCI source of the compounds and cite sections of the NCI disclosure relating to how the compounds were made. If compounds in claim 13, are obtain from a different source, such must be incorporate by reference as well. 
Applicant should note that enablement requirement is an ‘“essential material’. See 37 CFR 1.57(b), 1.57(c)(1) to (2). See also MPEP 608.01(p), which states: 
A mere reference to another application, publication or patent is not an incorporation of anything therein into the application containing such reference for the purpose of satisfying the requirement of 35 USC 112, first paragraph. In re de Seversky, 474 F.2d 671, 177 USPQ 144 (CCPA 1973).  .  . Particular attention should be directed to the subject matter and the specific portions of the referenced document where the subject matter being incorporated may be found.” 
In re Wright, 27 USPQ2d 1510, 1513 (Fed.Cir.1993); see also Amgen, Inc. v. Chugai Pharm. Co., 18 USPQ2d 1016, 1026 (Fed.Cir.1991); In re Fisher, 166 USPQ 18, 24 (1970).  "[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art." 
Applicant asserts being in possession of the invention, citing the decisions in Erfindergemeinschaft UroPep GbR v, Eli Lilly & Co. The cited decisions are not published precedents. While applicant was in possession of the invention, it is not enabled. The structures of all applicable compounds and derivatives thereof are not disclosed so as to ascertain what is included and excluded by the claims. There is no conclusive evidence all the claimed compounds and derivatives thereof can be made and if made no evidence they would bind Mc1-1 BH1 and BH3 domains.  The invention is an invitation for one ordinary skill to perform experiments using known procedure to make the compounds and their derivatives and screen them to see if they would bind Mc1-1 BH1 and BH3 domains. 
 “A patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion. . . Patent protection is granted in return for an enabling disclosure of an invention.” Genentech Inc. 42 USPQ2d 1001 (Fed. Cir,1997). 
“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.”  See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003).
 Applicant contends the case law cited by the office relates to composition while the invention relates to method of use. In a method of use, a compound must necessarily be use in 
Applicant further contends inventions comprising inoperative are not necessarily invalid, citing case laws. The Examiner is in total agreement with the contention, but the metes and bounds of the invention cannot be ascertained because all applicable compounds and derivatives are not disclosed in the specification.  Therefore, the invention is indefinite. By adding claims 3-6 and 13 to claim 1, and deleting derivative in every occurrence the indefinite rejection would be overcome.
Applicant should feel free to contact the Examiner for further explanation of the rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-15, 18-20, are rejected under 35 U.S.C. 103(a) as being unpatentable over applicant’s admission that the compounds were from “an NCI database library”. See argument filed 3/9/22, page 6, ¶2.
Applicant claims composition of compounds.
Determination of the scope and content of the prior art (MPEP 2141.01 
Applicant’s admitted the compounds are from “an NCI database library”.  
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the invention and applicant’s admission is that applicant claims composition instead of compound. 
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999). Also, KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415. In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).
In the instant, the motivation is from the teachings of the NCI database library, well-known knowledge of using a compound in form of composition and the problem applicant wanted to solve: avoid NCI as prior art.
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
It is not beyond ordinary skill to practice conventional technique of making composition of a compound. Such is deemed invention of reasoning not of creativity, KSR, supra.
Under the US patent practice applicant cannot claim the composition of a compound that is not applicant’s invention. In re Best, 195 USPQ 430 (CCPA, 1977). In re Shetty, 195 USPQ 753 (CCPA, 1977).
In re Riverwood Int. Corp. 66 USPQ2d 1331, 324 F3d 1346 (CCPA 2003). See also the MPEP 2129 (I)-(II).  “Valid prior art may be created by the admission of the parties.  Admission of knowledge of prior art’s invention of another constitutes an admission that the invention was prior art to the applicant.”  In re Fout, 213 USPQ 532 (CCPA, 1982), cited in In re Riverwood Int. Corp. See also In re Nomiya, 184 USPQ 607 (CCPA, 1975).  
Applicant's amendment and knowing the compounds are from NCI library at the time the application was filed, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
March 15, 2022